Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was entered on 08/23/2021 and has been entered. Claims 12 and 17 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 6, 11 and 16 being independent.

Response to Arguments
Applicant’s arguments with respect to the claims 1, 3, 4, 6, 8 and 9 have been considered but are moot because the new ground of rejection. 

Allowable Subject Matter
Claims 2, 5, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-20 are allowable over the prior art. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0063556 (“Uba et al.”) in view of U.S. Publication No. 2006/0203993 (“Busey et al.”) and further in view of U.S. Publication No. 2004/0162724 (“Hill et al.”).

Regarding claim 1, Uba et al. discloses a method comprising: in a transferring device (fig. 1, work assignment mechanism 116 comprises a work assignment engine 120) of a contact center: 	monitoring a communication session between an agent device used by an agent of the contact center (fig. 1, resource 112) and a user device used by a user (fig. 1, customer communication device 108) ([0056] a bot agent 132 at step 408 can go ready and initiate a monitoring process bot agent 132 may live in the matching portion of the work assignment engine 120; [0057] The bot agent 132 may also monitor statistics to see how well agents 112 are handling work items that are being monitored). 
	Uba et al. disclose various statistics automatically monitored by the bot agent and a definition of a low-performing agent 112 can be customized using the work assignment engine 120 ([0057]). However, Uba et al. does not specify the performance statistic threshold triggered based receiving a communication from the user device over the communication session the threshold value based upon a first amount of time taken for the agent device to provide a response to the communication.
	However in a similar field of endeavor, Busey et al. discloses monitoring agent performance during communication sessions with customers. For example, in Fig. 3A and Fig. 3B, window 530 displays endpoints that are currently active, or in use. Each active endpoint is identified with an icon, such as endpoint icon 540. Color coding is used to indicate how long a customer has been waiting for a response from the agent. The endpoint icon is green when the customer is not waiting for a response from the agent. This is the case where the agent has just typed a reply to the customer. After a customer completes a response then the customer's endpoint icon becomes yellow. If the agent does not 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include agent response time as a monitored performance statistic in the invention of Uba et al. as disclosed by Busey et al. because agent response time is an indicator of an agent needing assistance. For example an agent taking a long time to answer may be having difficulties with the answer to customer request. Identifying and assisting agents who are having difficulties would lead to improved customer service. 
	Uba et al. in view of Busey et al. discloses when an agent performance condition is detected, automatically transferring the communication session from the agent device to a supervisor device for assistance or joining by the automated system of the contact center the communication session (Fig. 6, step 416, a communication system 100 may send an indicator and/or an alert to the bot agent 132 when certain performance indicators exceed a threshold or expected value. The bot agent 132 may begin an evaluation as to whether or not the agent 112 needs assistance at step 420. If the answer to the query is yes, the bot agent 132 may mark and/or join the call in step 424 to further evaluate the assistance needed, also discussed in [0051]). 
	The combination does not specify transferring the communication session from agent device to the automated system. In a similar field of endeavor, Hill et al. discloses a system for management of communication session between a human agent, a customer and an automated system. Hill et al. discloses multiple modes of assistance including: automated ([0064), blended agent assist ([0065]), and agent assist takeover ([0066]). Hill et al. discloses the communication system switches among the three modes based on triggering conditions ([0210]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hill et al. with Uba et al. in view of Busey et al. 

Regarding claims 3 and 8, Uba et al. in view of Busey et al. discloses wherein the work assignment module can first assign the communication to an IVR unit (Uba, [0042]). However the combination does not further discloses before monitoring the communication session, automatically transferring the communication session with the user device from the automated system to the agent device.
	However in a similar field of endeavor, Hill et al. discloses call routing system comprising human agents and automated agents. The system switches among the three modes of conversation management based on the ability of the system to handle the situation. The communication session can begin with the user and the automated system For instance, in automated conversation mode, if the system is unable to match the customer's inquiry with a standard question/response pair with sufficient confidence, then the system may switch to the blended agent assist mode or if none of the computer 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to switch back and forth between human agents and automated agents in as disclosed by Hill et al. in order to maximize efficiency and thereby cost-effectively.

Regarding claims 4 and 9, Uba et al. in view of Busey et al. and Hill et al. discloses wherein the threshold amount of time comprises one of a predetermined value, an average response time of other agents, or a mean time between responses performed by the agent (Uba, [0057] examples of a custom low peak performing agent strategy might compare metrics like recent handling duration times versus best handling duration times and revenue/handling times versus best revenue/handling times).  

Regarding claim 6, Uba et al. in view of Busey et al. and Hill et al. discloses a system comprising: one or more computer readable storage media; a processor operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processor, direct the processor to perform the method in claim 1 (Uba, [0055] the method can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium). Thus claim 6 is rejected on the same basis as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JIRAPON INTAVONG/Examiner, Art Unit 2652